


110 HR 4281 IH: To extend the temporary suspension of duty on

U.S. House of Representatives
2007-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4281
		IN THE HOUSE OF REPRESENTATIVES
		
			December 5, 2007
			Mr. McCrery
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on
		  methyoxyacetic acid.
	
	
		1.Methyoxyacetic acid
			(a)In
			 generalHeading 9902.22.05 of
			 the Harmonized Tariff Schedule of the United States (relating to methyoxyacetic
			 acid) is amended by striking the date in the effective period column and
			 inserting 12/31/2011 .
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to goods entered, or withdrawn from warehouse for consumption, on or
			 after the date that is 15 days after the date of enactment of this Act.
			
